Citation Nr: 1631709	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  12-25 02A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for ankylosing spondylitis and degenerative disc disease of the thoracolumbar spine from May 1, 2009 to July 30, 2015, and in excess of 20 percent thereafter.

2.  Entitlement to an initial rating in excess of 10 percent for inflammatory spondyloarthropathy of the right hip.

3.  Entitlement to an initial rating in excess of 10 percent for inflammatory spondyloarthropathy of the left hip 

4.  Entitlement to an initial rating in excess of 10 percent for right knee Osgood Schlatter's Disease, status post-surgical repair.

5.  Entitlement to an initial rating in excess of 10 percent for limitation of flexion of the forearm associated with inflammatory spondyloarthropathy of the left elbow.



6.  Entitlement to an initial rating in excess of 10 percent for painful supination and pronation of the left elbow associated with inflammatory spondyloarthropathy of the left elbow.

7.  Entitlement to an initial rating in excess of 10 percent for right shoulder dislocations, status post-surgical repair.

8.  Entitlement to an initial rating in excess of 10 percent for inflammatory spondyloarthropathy of the left shoulder.

9.  Entitlement to a compensable initial rating for epididymitis.


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to April 2009.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction was later transferred to the VARO in Roanoke, Virginia.  

When this case was before the Board in September 2014, it was decided in part and remanded in part for further development, which has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  It now returns to the Board for further appellate action.  

The May 2009 rating decision granted entitlement to service connection for inflammatory spondyloarthropathy (claimed as ankylosing spondylitis, upper back pain, right shoulder pain, and right knee Osgood-Schlatter's disease), and assigned an initial 20 percent rating, which the Veteran appealed.  

In an October 2011 rating decision, separate 10 percent ratings were assigned for the spine, right knee, right hip, left hip, and right shoulder disabilities, and noncompensable ratings were assigned to left elbow and left shoulder disabilities. 

In the September 2014 decision, the Board granted initial 10 percent ratings for the Veteran's left elbow and left shoulder disabilities, which were effected in a March 2015 rating decision.    

In a January 2016 rating decision, the rating assigned to the Veteran's spine was increased to 20 percent, effective July 30, 2015, and a separate 10 percent rating was assigned to the Veteran's left elbow disability for painful supination and pronation, also effective July 30, 2015.  

The Board also notes that in July 2015 the Veteran's representative requested a copy of the July 30, 2015, C&P examination report, pursuant to the Freedom of Information Act (FOIA).  In November 2015, the VA Records Management Center (RMC) acknowledged the request for the July 30, 2015 C&P examination report.  In January 2016, the Veteran's attorney sent a request seeking a July 30, 2013 QTC examination report and private treatment records as well as a 60 day extension upon receipt of the documents to respond to the SSOC.  On April 12, 2016, the RMC provided the Veteran's attorney with the Veteran's entire VA claims folder.  That same day, the Veteran's attorney submitted a follow up request in which the records were again sought.  The Board finds that the FOIA request has been fulfilled by the Board and that adjudication of the appeal may proceed without prejudice to the Veteran.  With regard the request for an extension of 60 days to respond to the SSOC, the Board finds that the Veteran's representative has had the opportunity to review the entire claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board determines that a remand is necessary so that the Veteran may be afforded additional VA examinations to assess the current severity of his service-connected disabilities.  The most recent examinations were performed in July 2015, but they are inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   

First, the Board notes that for the issues of entitlement to increased ratings for the right knee, left elbow, and right and left shoulder disabilities the July 2015 QTC examiner responded "yes" to the question "Does pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time?" and also to the question "Does pain, weakness, fatigability or incoordination significantly limit functional ability with flare ups?," found in Sections 3C and 3D of the examination reports, respectively.  However, the examiner then described the limitation in terms of range of motion that was identical to the initial range of motion measurements, without repetition and outside of a flare-up.  Consequently, the Board does not have a clear picture of how repetitive use and flare-ups affects the Veteran's function in his right knee, left elbow, and right and left shoulder disabilities.

In addition, the United States Court of Appeals for Veterans Claims (Court) holding in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016) renders the examination findings in February 2009, December 2010, and July 2015 incomplete.  The Court in Correia held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, range of motion measurements of the opposite undamaged joint.  The examination reports of record do not specify whether range of motion was active or passive and weight-bearing is only discussed in the hip, knee, elbow, and shoulder examinations from July 2015. In light of these facts, additional VA examinations of the Veteran's musculoskeletal disabilities must be scheduled.  

As for the Veteran's epididymitis, the Veteran, through his attorney, in an October 2013 statement, contends that he has a painful scar associated with the disability and that he experiences testicular pain and discomfort and painful ejaculation.  The Veteran reports that he is unable to perform sexually as a result of these symptoms. An October 2013 statement from the Veteran's wife supports his contentions.  The July 2015 QTC examination documents the Veteran's complaints of pain during sex, but does not otherwise address his assertions, to include the reported painful scar.  In addition, the December 2010 VA examiner documented that the Veteran has daytime voiding every one to two hours, but the July 2015 QTC examiner merely stated that there was no voiding dysfunction.  An opinion is necessary with regard to whether the Veteran experiences any increase in voiding frequency as a result of his service-connected disability.  Therefore, the Board determines that another VA examination to address the current severity of the Veteran's epididymitis should be scheduled.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an examination by a physician with sufficient expertise to determine the current severity of his spine, right and left hip, right knee, left elbow, and right and left shoulder disabilities.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

The examiner must provide accurate and fully descriptive assessments of all symptoms and must comment upon the frequency and severity of the Veteran's symptoms in accordance with VA rating criteria.  

Both passive and active range of motion testing should be performed, in weight-bearing and nonweight-bearing.  In addition, the range of motion of the opposite, undamaged joint should also be documented, if possible.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016)

Also, to the extent possible, the examiner should provide an assessment of the functional impairment during flare ups.  If the examiner is unable to do so, the examiner should explain why.

2.  The Veteran should be afforded the appropriate VA examination to assess the current nature and severity of his epididymitis, to include any residuals of the left epididymectomy.  The examiner should specifically address the complaints of pain during and after sex and any relationship between those manifestations and the service-connected disability.  

If the disability effectively results in loss of use of creative organ, the examiner should so state.

The examiner should consider the December 2010 VA examination documentation of increased voiding frequency and discuss the presence of any voiding dysfunction and whether any such disability is associated with the service-connected epididymitis.  

The examiner should also assess the Veteran's surgical scar.

A complete rationale for any opinion advanced must be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.
 
4.  Then, the RO or the AMC should adjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his attorney, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).













This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




